Citation Nr: 0635504	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1972 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in July 
2004 when it was remanded for additional evidentiary 
development.   

The reopened issue of entitlement to service connection for 
an acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The most recent final denial of the claim of entitlement 
to service connection for an acquired psychiatric disorder is 
a November 1999 Board decision; the veteran did not appeal 
the decision.  

2.  Evidence received subsequent to the November 1999 Board 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative in nature and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1999 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the November 1999 Board decision 
is new and material; accordingly, the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rating decision in December 1995 denied service connection 
for an acquired psychiatric disability, claimed as 
depression.  The veteran did not initiate an appeal, and that 
decision became final after one year.  38 C.F.R. § 20.1103.  
In November 1997, the veteran undertook to reopen that claim, 
alleging manic depression (hereafter described as a bipolar 
disorder), but noting no inservice treatment for that 
disorder.  A rating decision of February 1998 determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disability, including a bipolar disorder claimed as manic 
depression, and the veteran appealed.  In a November 1999 
decision, the Board determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including bipolar disorder claimed as depression.   The Board 
denied the veteran's claim due to the fact that some of the 
evidence received subsequent to the December 1995 rating 
decision was duplicative and reiterative of evidence 
previously reviewed and considered in the prior decision and 
that the other evidence which was received did not provide 
evidence of a nexus between active service and any current 
acquired psychiatric disorder.   

The evidence of record considered at the time of the November 
1999 Board decision is set out below.  

The veteran's service administrative and personnel records 
show that he did not serve in combat in the offshore waters 
adjacent to the Republic of Vietnam between the time he 
entered service and May 7, 1975.

The veteran's service entrance examination, conducted in July 
1972, disclosed no psychiatric abnormalities.  A report of 
medical history completed by the veteran in connection with a 
reenlistment examination in May 1975 denied any history of 
depression or nervous trouble of any sort.  A report of 
service reenlistment examination, conducted in May 1975, 
disclosed no psychiatric abnormalities.  A report of medical 
history completed by the veteran in connection with a 
reenlistment examination in April 1979 denied any depression 
or nervous trouble.  A report of service reenlistment 
examination, conducted in April 1979, showed that the 
veteran's psychiatric evaluation was normal.

A hospital summary from the U.S. Naval Hospital, Roosevelt 
Roads, Puerto Rico, shows that the veteran was admitted via 
the emergency room in April 1982 because of "bizarre 
behavior." The summary shows that the night prior to 
admission, the veteran returned home from the Club at 
midnight and went to bed, but was awakened by loud voices.  
His mother and his friends were enjoying themselves, had the 
radio on louder than usual, and ignored his requests for them 
to be more quiet.  He took a sword into the room in which 
they were partying, which induced the friends to leave and 
his mother to go into her room and close the door, and then 
destroyed some furniture with the sword.  His mother then 
called base security, who came and placed the veteran in the 
brig.  The veteran was admitted to the hospital from the brig 
to evaluate his behavior.

During that evaluation, the veteran related that he lived 
with his dependent mother, a 40-year-old divorcee whom he 
described as having multiple possible emotional problems.  
The veteran recalled similar past episodes of emotional 
lability and loss of control, but never with the intensity of 
the last one.  The family history was otherwise 
noncontributory.  Mental status examination revealed that the 
veteran remained somewhat angry and distressed about 
discussing the incident, and reluctant to discuss his private 
life.  Although insight was deficient and judgment was 
impulsive, his trend of thought was clear and goal-directed.  
He remained somewhat tense and apprehensive, but was given no 
medication, and his self-awareness and judgment improved.  He 
was discharged to full duty after two days, with outpatient 
follow-up if needed.  The diagnosis was acute situational 
disturbance.

Service medical records dated in November 1982 show that the 
veteran was seen for complaints of vertigo and a tremor.  He 
noted having received counseling for recent family stress, 
and remained highly emotional regarding that subject.  The 
diagnostic assessment was normal examination; possible 
labyrinthitis, possible stress reaction.  He was found to 
have a normal thought content and flow of thought on mental 
status review, and was referred for counseling for what was 
described as "serious family problems." The provisional 
diagnosis was situational stress.  He was subsequently seen 
four times in January 1983 for counseling for situational 
distress.  No further complaint or findings of any emotional 
disturbance were shown during the veteran's remaining period 
of active service.  The veteran was discharged at the end of 
his contracted period of enlistment.  His service separation 
examination, conducted in March 1985, revealed that his 
psychiatric evaluation was clinically normal.

In his original claim for VA disability compensation 
benefits, received in July 1995, the veteran claimed service 
connection for severe depression, citing treatment for that 
condition at Roosevelt Roads Hospital, Puerto Rico, while on 
active duty in 1983 or 1984.

VA outpatient treatment records dated from May 1995 to July 
1998 show that the veteran had a diagnosis of bipolar 
disorder.  

A VA hospital summary, dated from July to August 1995, shows 
that the veteran was admitted with signs of mania, including 
nocturnal enuresis, agitation, and somnambulism, and Lithium 
was prescribed.  He remained paranoid, agitated and hostile 
on the ward, and was placed in restraints.  He subsequently 
improved and became involved in ward activities.  The 
diagnoses at hospital discharge were: Axis I: bipolar 
disorder, manic episode; Cocaine dependence; and Alcohol 
abuse; Axis II: Narcissistic traits.

A Report of Incapacity, prepared by a VA psychiatrist in 
August 1995, noted the onset of symptoms in May 1995, and 
showed diagnoses of bipolar disorder; cocaine dependence; and 
alcohol abuse.

A report of VA psychiatric examination, conducted in 
September 1995, cited the veteran's statement that he 
"snapped" while serving in the U.S. Navy in 1983, and had to 
be hospitalized in Puerto Rico.  Mental status examination 
revealed slow responses, a blunted affect, tangential 
thinking, a low fund of knowledge, poor concentration, 
concrete thinking, poor memory, low socialization skills, and 
very limited insight. The diagnosis was bipolar disorder.

An April 1996 Discharge Summary for a period of 
hospitalization at a private facility in April 1996 
demonstrates that the veteran presented with complaints of 
depression, inability to tolerate loud noises and a burning 
sensation in his head.  Later in the day, the veteran 
reported that he presented for treatment due to an inability 
to sleep.  The discharge diagnosis was severe bipolar mixed 
state with psychosis and cocaine abuse.  

A February 1998 letter from a private mental health worker 
indicates that the veteran had been treated since June 1995 
at the facility for bipolar disorder and cocaine dependence.  

A report of a January 1998 VA examination included an Axis I 
diagnosis of bipolar disorder.  It was noted that the 
veteran's symptoms and history did not meet the criteria for 
PTSD.  

A VA hospital summary, dated in May 1998, shows that the 
veteran was admitted after six months use of crack cocaine.  
In an admission interview, he claimed that he tried to kill 
his mother in the mid-1970's by taking two samurai swords and 
bursting into her room; that he spent one night in jail and 
six days on a psychiatric ward at Roosevelt Roads Naval 
Hospital; that he had just learned at the time that he had 
genital herpes and was angry and disgusted with himself; that 
he experiences auditory hallucinations, exaggerated startle 
responses, feelings of depression, and guilt over the death 
of his mother and grandmother being his fault.  Mental status 
examination was reported in detail.  The attending 
psychiatrist compared the veteran's report of inservice 
hospitalization with the service medical records, and 
expressed the opinion that the veteran's recounted history 
was "unlikely".  In addition, the attending psychiatrist 
stated that, in his view, the diagnosis of bipolar disorder 
was correct; and that he strongly suspected that the veteran 
had an agenda of receiving a diagnosis of PTSD so that he 
could receive compensation from VA.  The diagnoses at 
hospital discharge included Axis I: Cocaine dependence and 
abuse, rule out alcohol dependence, rule out PTSD and Axis 
II: Personality disorder with narcissistic traits. 

The veteran did not appeal the November 1999 Board decision 
which determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
bipolar disorder claimed as depression.  As the appellant did 
not initiate an appeal of the November 1999 decision, that 
decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.200, 20.1100.  However, under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The veteran is 
attempting to reopen the claim of entitlement to service 
connection for bipolar disorder.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in July 2001, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a);  see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The evidence added to the record subsequent to the November 
1999 Board decision consists of a July 2001 letter from a VA 
physician, a report of a VA examination conducted in November 
2001, a May 2004 medical opinion and VA clinical records 
dated from 1998 to 2005.  

The report of the November 2001 VA examination and the May 
2004 medical opinion are new but not material as this 
evidence includes medical opinions indicating that the 
veteran's current mental disorder is not linked to his active 
duty service.  The evidence actually weighs against the 
veteran's claim.  

The VA clinical records are new but not material.  They 
evidence diagnosis of and treatment for mental disorders - 
primarily schizoaffective disorder.  The records do not link 
a current mental disorder to the veteran's active duty 
service.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service connected, is 
not new and material. Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

The Board finds that the July 2001 letter from the VA 
psychiatrist constitutes new and material evidence.  The 
physician wrote that he was the veteran's attending physician 
during May 2001 and June 2001 hospitalizations.  It was noted 
that the veteran shared important elements of his past 
history including the time he served in the military.  Of 
special interest to the physician was the "early nervous 
breakdown that occurred while [the veteran] was serving his 
country in Japan."  It was the psychiatrist's opinion that 
the veteran had a variant of bipolar disorder (manic-
depression) and that it is very likely that the veteran was 
suffering from a major mental disorder while he was in Japan.  
It was noted that the veteran had exhibited signs and 
symptoms of disturbed mood and behavior with a need for in-
patient assessment and stabilization.  It was also noted that 
an earlier head injury sustained in a motorcycle accident had 
been a contributing factor as well.  This evidence is new as 
it was not of record at the time of the November 1999 Board 
decision.  It is also material in that is provides evidence 
of a link between a currently diagnosed mental disorder and 
the veteran's active duty service.  

The Board finds that the July 2001 letter from the VA 
physician bears directly and substantially upon the specific 
matter under consideration, is not cumulative and/or 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim of entitlement to service connection for an 
acquired psychiatric disability has been reopened.  

Prior to de novo adjudication of the reopened claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board finds additional evidentiary development 
is required.  This development is addressed in the Remand 
portion of this decision below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the reopening of the claim and remand directed by 
this decision.  Deficiencies in VCAA notification (if any), 
can be addressed by the RO while the issue on appeal is back 
before it as a result of this remand.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
has been reopened.  The appeal is granted to that extent 
only.  


REMAND

Included in the evidence which was received subsequent to the 
November 1999 Board decision are VA clinical records dated 
from 1998 to 2005.  Several of these records reference the 
fact that the veteran is in receipt of Social Security 
disability benefits.  The Social Security records are not in 
the claims file.  VA has a statutory duty to obtain these 
records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
The Court has also held that VA has a duty to acquire both 
the Social Security decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A September 2003 VA clinical record indicates that the 
psychiatrist who prepared the July 2001 letter linking a 
current mental disorder to the veteran's active duty service 
also provided an addendum to this letter with reference to 
his review, in 2003, of the military records in the veteran's 
possession.  A copy of the addendum referenced in the 
September 2003 record has not been associated with the claims 
file.  The Board finds the VA psychiatrist should be 
contacted and requested to provide another copy of his 
September 2003 addendum to the July 2001 letter.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
VA and private, should be obtained, 
covering the period from March 12, 2005, 
to the present.

2.  Obtain from the Social Security 
Administration a copy of any decision 
regarding the veteran's claim(s) for 
Social Security disability benefits, as 
well as the medical records relied upon in 
the decision(s).  

3.  Contact the VA psychiatrist, F.J.D., 
M.D., and request that he provide a copy 
of the addendum which he referenced in the 
September 2003 clinical record.  If Dr. D. 
is not available, all necessary action 
should be undertaken to obtain a copy of 
the September 2003 addendum.

4.  Then readjudicate the claim de novo in 
light of all of the evidence of record.  
If the issue remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


